Mr. Chief Justice Hollerioh delivered the opinion of the court: On December 17th, 1934 claimant filed its complaint herein, in which it asks for an award in the amount of $40.29 for merchandise sold and delivered to the respondent. It appears from the record that on numerous occasions during the period from March 27th, 1933 to June 28th, 1933 the claimant sold and delivered to proper officers of the Division of Highways of the respondent gasoline and other merchandise of a similar character; that claimant has filed herein photostatic copies of purchase orders or tickets for each item of merchandise so sold; and that the claim therefor was not presented in time to be paid out of the current appropriation. No question is raised as to the sale or delivery of the merchandise in question, or as to the reasonableness of the prices charged therefor; it does not appear that claimant has been guilty of any unreasonable delay in presenting its claim; and no reason is suggested why the account should not be paid. Award is therefore entered in favor of the claimant for the amount claimed, to wit, Forty Dollars and Twenty-nine Cents ($40.29.)